ICJ_165_IslaPortillos_CRI_NIC_2018-02-02_JUD_01_CO_01_FR.txt.                                                                                  228




               DÉCLARATION DE M. LE JUGE TOMKA

[Texte original en français]

   Recherche d’une solution équitable dans la délimitation de la zone économique
exclusive et du plateau continental — Nécessité d’éviter que la frontière maritime
ne produise un effet d’amputation marqué — Ajustement de la ligne
d’équidistance provisoire — Recherche d’un juste équilibre entre les droits respectifs
des Parties.

  1. Bien que j’aie souscrit à toutes les conclusions de la Cour, je ne suis
pas pleinement satisfait de la manière dont celle-ci a établi la frontière
maritime entre les Parties dans la mer des Caraïbes. A mon sens, le pre-
mier segment de la ligne ainsi tracée a pour eﬀet d’amputer les projections
d’une partie non négligeable — voire substantielle — de la côte concave
du Nicaragua dans la Bahía de San Juan del Norte.

   2. Le droit applicable à la délimitation de la zone économique exclu-
sive et du plateau continental entre le Costa Rica et le Nicaragua, tous
deux Etats parties à la convention des Nations Unies sur le droit de la
mer de 1982, se trouve aux articles 74 et 83, respectivement, de cet instru-
ment. Ces deux articles quasiment identiques (la seule diﬀérence étant que
le premier fait référence à la zone économique exclusive et le second au
plateau continental) disposent ce qui suit :
        « 1. La délimitation [de la zone économique exclusive/du plateau
     continental] entre Etats dont les côtes sont adjacentes ou se font face
     est eﬀectuée par voie d’accord conformément au droit international
     tel qu’il est visé à l’article 38 du Statut de la Cour internationale de
     Justice, aﬁn d’aboutir à une solution équitable.
        2. S’ils ne parviennent pas à un accord dans un délai raisonnable,
     les Etats concernés ont recours aux procédures prévues à la par-
     tie XV… ».
  3. De par leur caractère très général, ces dispositions ne disent pas clai-
rement comment procéder. Les Etats sont censés négocier en vue de s’en-
tendre sur une délimitation de la zone économique exclusive et du plateau
continental qui leur permette d’aboutir à « une solution équitable ». C’est
à eux qu’il revient d’apprécier ce qui est « équitable ». Mais dès lors qu’ils
parviennent à un accord, ils sont réputés avoir trouvé « une solution équi-
table ». Si toutefois ils ne parviennent pas à s’entendre, ils auront recours
à des procédures de règlement des diﬀérends pour résoudre la question
pendante de leur frontière maritime. Lorsque la Cour est choisie comme
juridiction pour régler ce diﬀérend, sa mission se substitue en fait à celle
qui incombait initialement aux Etats concernés, à savoir la recherche

                                                                                   93

    délimitation maritime et frontière terrestre (décl. tomka) 229

d’« une solution équitable ». En pratique, il en résultera une ligne de déli-
mitation qui permette d’emporter l’adhésion de la majorité des juges sié-
geant en l’aﬀaire.
   4. Cet exercice peut conduire à un résultat qui, bien que contraignant
pour les parties, sera plus ou moins convaincant. La Cour a précisé sa
jurisprudence aﬁn de fournir des orientations sur la manière d’eﬀectuer
une délimitation maritime en gardant toujours à l’esprit que l’objectif est
d’aboutir à « une solution équitable ». Selon cette jurisprudence, une ligne
frontière ne doit pas amputer les projections côtières de l’une ou l’autre
des parties (voir Différend territorial et maritime (Nicaragua c. Colom-
bie), arrêt, C.I.J. Recueil 2012 (II), p. 703-704, par. 215-216). Dans l’af-
faire relative à la Délimitation maritime en mer Noire (Roumanie
c. Ukraine), la Cour a expliqué que la ligne tracée par elle devait per-
mettre « aux côtes adjacentes des Parties de produire leurs eﬀets, en
matière de droits maritimes, d’une manière raisonnable et équilibrée pour
chacune d’entre elles » (arrêt, C.I.J. Recueil 2009, p. 127, par. 201). Par
ailleurs, la Cour a estimé qu’une ligne d’équidistance provisoire produi-
sant un eﬀet d’amputation devait être ajustée si cela était nécessaire pour
aboutir à « une solution équitable » (Différend territorial et maritime
(Nicaragua c. Colombie), arrêt, C.I.J. Recueil 2012 (II), p. 703-704,
par. 215). De même, le Tribunal international du droit de la mer, obser-
vant que, en raison de la côte « manifestement concave » de l’une des par-
ties, la ligne d’équidistance provisoire produisait « sur la projection
maritime de la côte nord [de celle-ci] un eﬀet d’amputation marqué », a
conclu que cette situation constituait « une circonstance pertinente qui
nécessit[ait] un ajustement de la ligne d’équidistance provisoire » (Délimi-
tation de la frontière maritime dans le golfe du Bengale (Bangladesh/
Myanmar), arrêt, TIDM Recueil 2012, p. 87, par. 323-324).
   5. A mon sens, la Cour, en la présente espèce, n’a pas complètement
réussi à éviter l’eﬀet d’amputation produit par le premier segment de la
ligne de délimitation dans la mer des Caraïbes. Le tracé de cette ligne est
illustré ci-dessous (p. 230) sur le croquis A, qui est un agrandissement tiré
du croquis no 11 ﬁgurant dans l’arrêt de la Cour.
   6. Ce croquis montre que le segment initial de la ligne de délimitation
a pour eﬀet d’amputer les projections maritimes (non seulement radiales
mais également frontales) générées par près de la moitié de la longue côte
concave du Nicaragua dans la Bahía de San Juan del Norte. J’estime que
le résultat obtenu n’est pas totalement équitable. La Cour aurait dû ajus-
ter quelque peu la ligne dans la zone économique exclusive et sur le pla-
teau continental, aﬁn d’atténuer l’amputation produite. A mon avis, elle
aurait dû, pour ce faire, relier par une ligne droite le point Lx (point ter-
minal de la frontière maritime dans la mer territoriale) et le point P
(signalé sur le croquis A).

  7. Cet ajustement aurait permis à la Cour d’assurer un équilibre plus
juste entre les droits respectifs des Parties et d’aboutir à une solution glo-
bale plus équitable, d’autant qu’elle a décidé qu’« il ne sera[it] pas tenu

                                                                           94

    délimitation maritime et frontière terrestre (décl. tomka) 230




compte … d’un quelconque droit qui découlerait » du cordon littoral
séparant la lagune de Harbor Head de la mer des Caraïbes (arrêt,
par. 105). La souveraineté sur le cordon littoral et la lagune appartient au
Nicaragua (ibid., par. 205, point 2)). La Cour ne tranche pas la question
de savoir si le cordon littoral génère un quelconque droit maritime au
bénéﬁce du Nicaragua, se bornant à relever que « [s]i l’enclave devait se
voir attribuer des eaux territoriales, celles-ci seraient peu utiles au Nicara-
gua, tout en brisant la continuité de la mer territoriale du Costa Rica »
(ibid., par. 105). Bien que l’on puisse comprendre qu’elle ait choisi cette
approche pragmatique, l’on pouvait cependant s’attendre aussi à ce que
la Cour apporte une solution plus équilibrée aux eﬀets que produit la
concavité marquée de la côte nicaraguayenne dans la Bahía de San Juan
del Norte, combinée à la convexité du court segment de côte costa-
ricienne qui lui est immédiatement adjacent.

                                                    (Signé) Peter Tomka.




                                                                            95

